Citation Nr: 0806163	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  01-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, also claimed as secondary to service-
connected disabilities of the right knee and right ankle, 
and, if so, whether the reopened claim should be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1969 to April 1972.  
He was born in August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 1998, the RO also denied an increased evaluation 
for a right knee injury.  In July 1999, the veteran expressed 
disagreement with the determination.  However, in a June 2000 
written statement, the veteran indicated that a subsequent 
April 2000 RO decision satisfied his appeal as to that issue.  
Therefore, it is not before the Board at this time.

Service connection has been in effect for the residuals of an 
in-service injury to his right ankle since April 1972, and 
for residuals of in-service injury to his right knee since 
August 1982.  At present, the right knee disorder is 
characterized as post-operative joint replacement, and is 
evaluated as 30 percent disabling.  The right ankle condition 
is now characterized as postoperative nonunion and ligament 
repair, and is rated as 10 percent disabling.

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is of record.

In March 2006, the Board held that the claim had been 
reopened, and then denied it on the substantive merits.  The 
Board also denied entitlement to an increased evaluation for 
the veteran's right ankle disability.  The veteran was then 
represented by The American Legion.

The veteran and his attorney, who acted as his representative 
for purposes of the judicial appeal, took the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion of record requested the Court to vacate and 
remand the Board's entire 2006 decision, e.g., the question 
of new and material evidence to reopen; the substantive 
merits of the service connection claim with regard to the 
right ankle and knee; and the rating for the right ankle 
disability.  The Court's order, in September 2007, remanded 
the case without vacating any part of the decision.  

A subsequent written presentation by the appellant's attorney 
in October 2007 was to the effect that the Court remand was 
on the issues of the substantive merits of the claim and the 
increased rating, and related to development of the evidence 
in association therewith.  The attorney requested that the 
Board remand the case to the RO for further evidentiary 
development.

Since the order of the Court does not appear to distinguish 
one issue from any other in the remand, and to avoid any 
possibility of resultant confusion, the Board herein again 
takes action on the reopening issue.  In addition, the merits 
aspect of issue #1, and issue #2 are herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran will be notified when further action is 
required on his part.


FINDINGS OF FACT

1.  Service connection for a claimed right hip disorder was 
denied in a June 1983 RO rating decision; the decision was 
not timely appealed, and became final.  

2.  The evidence added to the record since the June 1983 
rating decision bears directly and substantially upon the 
issue of service connection for a right hip disorder, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue.

CONCLUSION OF LAW

Evidence submitted since the June 1983 rating decision 
wherein the RO denied service connection for a right hip 
disorder is new and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  In this case, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1983, which was the last final 
adjudication which disallowed the veteran's claim.

With the above criteria in mind, the relevant evidence will 
be summarized.   The aforecited June 1983 rating decision 
denied service connection for the veteran's claimed right hip 
disorder.  The veteran did not file a notice of disagreement 
to initiate an appeal.  Thus, the June 1983 rating decision 
was final.  No other rating decision specifically addressed 
the issue of service connection for a right hip disorder 
until the December 1998 rating decision, as to which the 
veteran perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the June 1983 rating decision, the veteran's service medical 
records are silent for any treatment for his right hip.  When 
examined for separation in April 1972, his lower extremities 
were normal, and no defects or diagnoses were noted.

Private treatment records dated from September 1978 to April 
1982 show that E.M., M.D., treated the veteran for various 
musculoskeletal problems.  In September 1978, he complained 
of clicking in his right hip, and was found to have good 
range of motion.  In February 1979, Dr. M indicated he 
believed the veteran's right hip problems were due to 
synovitis.  The veteran also complained of right hip pain in 
April 1982.

In December 1982, the veteran underwent VA examination.  He 
complained of pain and aching in his right hip.  An X-ray 
showed that the bones and joints were normal.  He stated he 
began having trouble with his right hip after the cast for 
his ankle was removed.  On examination, there was full range 
of motion of the right hip.  There was discomfort noted upon 
full passive external rotation of the right hip.  The 
diagnosis was right hip strain, aggravated by the residuals 
of an injury to the right ankle.

In denying the veteran's claim in June 1983, the RO indicated 
that the right hip condition was not confirmed by service 
medical records, or by medical records shortly after 
separation from service.

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, in February 
1984, the veteran underwent VA examination.  He complained of 
pain in his right lower extremity, and described a loud 
cracking and grinding noise coming from his hip joint.  He 
had full range of motion in his hip.  It was felt that the 
noise in the veteran's hip was tendons, and did not involve 
the joint.  X-rays of the hip failed to demonstrate the 
presence of bone or joint injury or disease.  The joint 
spaces of the hips were bilaterally well-preserved.

Private treatment records from P.K., M.D., show the veteran 
complained of and was treated for his right hip disorder from 
February 1997 to January 1998.  The etiology of the disorder 
was undetermined.  There was no evidence of aseptic necrosis 
of the right hip in March 1997.  Mild degenerative changes 
were noted in August 1997.  

In November 1997, the veteran underwent exploratory hip 
surgery.

Private treatment records from Dr. K, dated from March 1998 
to January 2003 show the veteran continued to receive 
treatment for his hip, eventually undergoing total right hip 
replacement in December 2002.

In April 1998, the veteran underwent VA examination.  He 
complained of pain in his right hip.  He reported the surgery 
in November 1997 for pain in the right hip, with a snapping 
sound upon flexion and extension.  There was no improvement 
after surgery.

In December 1998, the veteran again underwent VA examination.  
He complained of pain in the right hip since 1972.  He 
attributed this to prolonged walking, standing, and bending.  
He noted that, in November 1997, he had undergone exploratory 
surgery.  He had a hip arthrotomy, and the hip itself was 
normal.  He had resection of fibrous mass at the origin of 
the reflected head of the rectus femorus.  Following surgery, 
the veteran said he had very little improvement.  The hip 
still snapped, and he had pain, weakness, and stiffness.  He 
had no swelling, heat, or redness.  There was instability and 
giving way.  There was no locking.  There was fatigue and 
lack of endurance.  The diagnosis was right hip arthralgia.

In a September 2000 written statement, B.D., P.A.-C, 
indicated that the veteran was seen in his office for follow-
up after a right total knee replacement.  Subsequent to his 
injury in service, the veteran had developed pain and popping 
in his right hip.  He continued to suffer from right hip 
pain, most notably after long periods of ambulation.  He 
could not lie down on his back and raise his leg without 
feeling a popping sensation in his hip.  He had undergone a 
right hip arthrotomy with resection of a fibrous mass and 
exostosis in November 1997.  The physician's assistant opined 
that it was quite possible that the etiology of the veteran's 
problems concerning his right hip were directly attributable 
to his accident suffered a number of years before, in 
service.

In April 2001, the veteran underwent another VA examination.  
He continued to complain of pain in his right hip.  It was 
noted that, apparently, he had sustained a right hip injury 
at the same time he sustained a right ankle injury in 
service.  He had surgery on the right hip in 1997, and a 
tendon was removed.  Now, the veteran had problems with 
walking, standing, bending, and lifting.  He had a clicking 
noise when he bent the right hip.  Range of motion was 
limited in the right hip.  X-rays revealed a normal right hip 
and pelvis.  The diagnosis was right hip arthralgia.

In a July 2001 written statement, the VA examiner who had 
evaluated the veteran in April 2001 indicated that the claims 
file was reviewed, including the 1984 and 1997 surgical 
reports.  It was the examiner's opinion that the veteran's 
right hip condition was not related to his service-connected 
right knee or right ankle condition.

In November 2001, the veteran testified at a hearing before 
the undersigned.  He stated he took medication for his hip 
pain.  He altered his walk to minimize the pain in his hip.  
He used a one-leg cane or a quad cane.  He testified that he 
was hospitalized in 1971 in service, when he injured his 
ankle and knee.  He said that, from the very beginning, he 
had complained to doctors about his right hip.  When he moved 
it, there was cracking and grinding.  He stated that his hip 
was not treated in service, but the military made a note of 
it in his records.  His doctor told him at that time that his 
tendon was torn off his hip.  It stayed there for 26 years. 
He believed his hip socket would wear out because of his 
trauma injury.  He said that his hip was not treated in 1971 
because his knee and ankle were bigger problems.

In August 2002, the veteran's hospitalization records were 
requested from March and April 1971.

A December 2002 private operative report shows the veteran 
was diagnosed with osteoarthritis of the right hip with 
painful limitation of motion, and underwent a total hip 
replacement arthroplasty.

In an April 2003 response to the August 2002 request for the 
veteran's hospitalization records, the National Personnel 
Records Center indicated that a search of inpatient records 
for 1971 at Letterman Hospital failed to produce a record 
regarding the veteran.

Upon review of the record, the Board determines that the 
additional evidence is new, and does bear directly on the 
question of whether the veteran has a right hip disorder 
related to active military service or to a service-connected 
disability.  In our opinion, this evidence provides a more 
complete picture of the veteran's disorder and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration, and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  

Thus, this evidence is new and material, and we may reopen 
the veteran's claim of service connection for a right hip 
disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the claim for service connection on a de novo basis.  That 
will be addressed in the remand below.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right hip disorder is reopened.  
The appeal is allowed to that extent.


REMAND

With regard to issue #1, and in addition to service 
connection for direct and presumptive bases, service 
connection may also be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

With regard to issue #2, the Board recognizes that VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending, and 
that the Board must thus consider whether the veteran is 
entitled to any staged ratings higher than those presently 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

In this case, the essence of the Joint Motion, and the 
reiterated presentation made by the veteran's attorney in 
October 2007, is to the effect that additional VA and private 
clinical records are required, and that a new VA examination 
is necessary.  In part, the Joint Motion indicated that the 
most recent examination of the veteran's right ankle did not 
adequately address the DeLuca criteria, supra.

The RO will also need to consider whether enhanced notice is 
required under the recent judicial precedent in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

Accordingly, pursuant to the Joint Motion, the case is 
REMANDED for the following actions:

1.  After clarification by the veteran, 
and appropriate release, all up-to-date 
private clinical record relating to his 
right ankle and hip should be acquired and 
attached to the claims file. 

2.  Up-to-date VA clinical records for all 
care and evaluations for the veteran's 
right ankle, knee, and hip should be 
acquired and attached to the claims file.

3.  The veteran should then be scheduled 
for an orthopedic evaluation.  The claims 
folder must be made available to the 
examiner to review in conjunction with the 
examination, and the examination report 
must reflect such review.  All indicated 
special studies should be conducted.  A 
complete rationale for all opinions 
expressed should be provided.

4.  As to the claim for service connection 
for a right hip disorder, the examiner 
should provide written opinions as to the 
following:

a.  What is the correct diagnosis of 
the veteran's right hip disability?

b.  When was it initially manifested, 
and by what is that determinable?

c.  Is it at least as likely as not 
(that is, to at least a 50/50 degree of 
probability) that the current right hip 
disorder originated in service from 
1969 to 1972, or is such a time of 
origin unlikely (i.e., less than a 
50/50 probability)?

d.  Is it at least as likely as not 
(that is, to at least a 50/50 degree of 
probability) that the current right hip 
disorder has been caused or aggravated 
by the service-connected right ankle 
knee disability, or whether such 
causation or aggravation is unlikely 
(i.e., less than a 50/50 probability).

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

f.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

g.  If any opinion requested above 
cannot be rendered on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why that is so.

5.  As to the claim for increased rating 
for the right ankle disability hip 
disability, the examiner should address 
the following:

a.  Describe the degree of limitation of 
motion of the ankle joint.  Any limitation 
of motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.

b.  In assessing range of motion, the 
inability to perform the normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance should 
be described, and the degree of functional 
loss due to pain should also be indicated.

c.  It should be indicated whether there 
is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy of disuse.

6.  The case should then be reviewed, and 
if the decision remains unsatisfactory, an 
SSOC should be issued on both pending 
issues, and the veteran and his attorney 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


